Citation Nr: 0023584	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  94-18 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of shell 
fragment wound of the left leg, Muscle Group XI, currently 
rated as 30 percent disabling.  

2.  Entitlement to an increased rating for residuals of shell 
fragment wound of the left thigh, Muscle Group XIV, currently 
rated as 30 percent disabling.

3.  Entitlement to service connection for hamstring 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1993 rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied increased ratings for 
residuals of shell fragment wound of the left leg, Muscle 
Group XI and residuals of shell fragment wound of the left 
thigh, Muscle Group XIV, and also denied service connection 
for a back disability.  The veteran's notice of disagreement 
was received in October 1993.  A statement of the case was 
mailed to the veteran in March 1994.  The veteran's 
substantive appeal was received in April 1994.  

In a December 1995 rating decision, service connection for a 
back disability was granted and rated as 20 percent 
disabling.  Thus, the service connection issue was resolved.  
In addition, an increased rating of 30 percent was granted 
for residuals of shell fragment wound of the left leg, Muscle 
Group XI, effective March 1993.  However, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") has held that 
a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Consequently, the matter of an 
increased rating for residuals of shell fragment wound of the 
left leg, Muscle Group XI remains in appellate status.  In 
addition, the RO denied increased ratings for residuals of 
shell fragment wound of the right leg, Muscle Group XI and 
residuals of shell fragment wound of the right thigh, Muscle 
Group XIV.  

In January 1996, the RO issued the veteran a statement of the 
case which included the issues of increased ratings for 
residuals of shell fragment wound of the right leg, Muscle 
Group XI and residuals of shell fragment wound of the right 
thigh, Muscle Group XIV.  However, since the veteran had not 
appealed either of those issues, neither issue should have 
been addressed.  

In a July 1996 rating decision, the RO continued the 30 
percent rating for residuals of shell fragment wound of the 
left leg, Muscle Group XI; denied a temporary total rating; 
and denied service connection for hamstring disability.  The 
veteran timely appealed the new issues.  

In a July 1998 rating decision, entitlement to temporary 
total ratings was granted; thus resolving that issue.  In 
addition, an increased rating for back disability was denied, 
but the veteran did not initiate an appeal as to that issue.  

In a January 1999 rating decision, the RO granted an 
increased rating of 20 percent for residuals of shell 
fragment wound of the right leg, Muscle Group XI; an 
increased rating of 30 percent for residuals of shell 
fragment wound of the right thigh, Muscle Group XIV; and an 
increased rating of 30 percent for residuals of shell 
fragment wound of the left thigh, Muscle Group XIV.  Per AB, 
the matter of an increased rating for residuals of shell 
fragment wound of the left thigh, Muscle Group XIV, is still 
in appellate status.  In addition, an increased rating of 10 
percent for scarring of the left foot was granted.  In June 
1999, a notice of disagreement was received as to the issues 
of increased ratings for residuals of shell fragment wound of 
the right leg, Muscle Group XI and residuals of shell 
fragment wound of the right thigh, Muscle Group XIV.  

The Board notes that the issue of entitlement to a total 
disability rating based on individual unemployability has 
been raised.  The Board refers this issue to the RO for 
appropriate development.  





FINDING OF FACT

The claim of service connection for hamstring disability is 
plausible.


CONCLUSION OF LAW

The claim of service connection for hamstring disability is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(1998).  In addition, service connection may also be granted 
for disability which has been aggravated by a service-
connection disease or injury.  Allen v. Brown, 7 Vet. App. 
439 (1995).

In the recent case of Hensley v. West, No. 99-7029 (Fed. Cir. 
May 12, 2000), the Federal Circuit Court emphasized that the 
threshold for a well-grounded claim is very low.  

The medical evidence currently establishes that the veteran 
has hamstring contractures of the thighs.  In light of the 
veteran's extensive bilateral lower leg disabilities, which 
have all been found to be moderately severe or severe in 
nature, the Board finds that the veteran's claim of service 
connection for hamstring disability is plausible.  In sum, 
there is competent evidence of a current disability and there 
is a plausible basis showing that it is related to the 
veteran's service-connected disabilities.  Accordingly, the 
Board finds that the veteran's claim is plausible and, is 
therefore well-grounded.  



ORDER

The appeal as to the issue of entitlement to service 
connection for hamstring disability is well-grounded.


REMAND

Hamstring

As noted, the issue of entitlement to service connection for 
hamstring disability is well-grounded.  However, it is 
unclear whether the veteran's hamstring contractures are part 
and parcel of the veteran's service-connected lower extremity 
disabilities or whether they are considered a separate and 
distinct disability which may be rated separately.  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  In considering 
this matter on appeal the Board is required to base its 
decisions on independent medical evidence rather than rely 
upon its own unsubstantiated medical opinions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). As such, the veteran must 
be afforded a VA examination for this determination to be 
made.  


Increased Ratings for Left Leg Disabilities

The Board notes that the regulations concerning muscle 
disabilities changed effective July 3, 1997.  Where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, both the 
old and new versions of the rating schedule must be 
considered in rating the veteran's shell fragment wound 
disabilities.  

The veteran currently asserts that increased ratings are 
warranted for his residuals of shell fragment wound of the 
left leg, Muscle Group XI, and residuals of shell fragment 
wound of the left thigh, Muscle Group XIV, currently rated as 
30 percent disabling.  In that regard, the Board has reviewed 
the medical evidence and finds that further medical 
evaluation is necessary prior to appellate review.  
Specifically, the Board notes that the veteran current left 
leg disability(ies) also involves impairment in dorsiflexion 
of the left foot.  The veteran is only service-connected for 
scarring of the left foot.  The Board notes that Diagnostic 
Code 5312 governs ratings involving damage to Muscle Group 
XII.  In addition, several other diagnostic codes address 
foot impairment in general.  The Board finds that the VA 
examiner should assess if the veteran's service-connected 
left leg disabilities include impairment of function of the 
left foot to include muscle damage to Muscle Group XII and 
limited dorsiflexion.  If so, this impairment must be taken 
into consideration in rating the veteran's service-connected 
left leg disabilities, 


Increased Ratings for Disabilities of the Right Leg

The veteran has initiated an appeal to a January 1999 rating 
decision with a notice of disagreement (via a June 1999 VA 
form 1-646) as to the issues of increased ratings for 
residuals of shell fragment wound of the right leg, Muscle 
Group XI and residuals of shell fragment wound of the right 
thigh, Muscle Group XIV.  As such, the RO is now required to 
send the veteran a statement of the case as to the issues of 
increased ratings for residuals of shell fragment wound of 
the right leg, Muscle Group XI and residuals of shell 
fragment wound of the right thigh, Muscle Group XIV in 
accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  In this regard, the Court has held that where a 
notice of disagreement has been submitted, the veteran is 
entitled to a statement of the case.  The failure to issue a 
Statement of the Case is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The veteran should be afforded a VA 
examination to include orthopedic and 
neurological evaluations to determine the 
current nature, extent, and 
manifestations of the veteran's left leg 
disabilities, residuals of shell fragment 
wound of the left leg, Muscle Group XI, 
and residuals of shell fragment wound of 
the left thigh, Muscle Group XIV.  All 
indicated x-rays and laboratory tests 
should be completed.  The claims file, to 
include all evidence added to the record 
pursuant to this REMAND, should be made 
available to the examiner(s) prior to the 
examination.  Both the old and new 
versions of the rating criteria should be 
provided to the examiner(s).  The 
examiner(s) should determine whether the 
veteran's hamstring contractures are part 
and parcel of the veteran's service-
connected lower extremity disabilities or 
whether they are considered a separate 
and distinct disability which may be 
rated separately.  The examiner(s) should 
also specifically assess if the veteran's 
service-connected left leg disabilities 
include impairment of function of the 
left foot to include muscle damage to 
Muscle Group XII and limited 
dorsiflexion.  

2.  The RO should readjudicate the 
veteran's claims for entitlement to 
increased ratings for residuals of shell 
fragment wound of the left leg, Muscle 
Group XI, and for residuals of shell 
fragment wound of the left thigh, Muscle 
Group XIV, taking into consideration the 
old and new versions of the rating 
schedule as well as all pertinent 
diagnostic codes.  If the action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

3.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for hamstring 
disability on the merits to include 
consideration of whether said hamstring 
disability is part and parcel of the 
veteran's service-connected bilateral leg 
disabilities or a separate ratable 
disability(ies).  If the action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

4.  The RO should send the veteran a 
statement of the case as to the issues of 
increased ratings for residuals of shell 
fragment wound of the right leg, Muscle 
Group XI and residuals of shell fragment 
wound of the right thigh, Muscle Group 
XIV in accordance with 38 U.S.C.A. § 7105 
and 38 C.F.R. §§ 19.29, 19.30.  If the 
veteran perfects his appeal by submitting 
a timely and adequate substantive appeal, 
then the RO should return the claim to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 



